DETAILED ACTION
Response to Arguments
Applicants arguments filed 06/13/2022 have been fully considered but they are not found persuasive. It is noted the arguments towards the Section 102 are moot as they are directed towards the narrowed claim 1 which was not entered on the record. 
Applicant appears to argue, with respect to previously filed claim 5, that Snel teaches tube segments comprises a wall which is not limited by exactly two cut ends in the circumferential direction of the tube segments but by N+1 cut ends.
The argument is not found persuasive. The claims do not preclude the ends of the tube segments wherein the tubes comprise a wall that extends along the length of the tube segments that have two clear ends as shown in annotated Fig. 1 below. The phrase circumferential direction is given no reference point in the claims and thus the two ends as shown in Fig. 1 below may be considered to be present in the circumferential direction. That is, the claims do not preclude the interpretation provided. As there are two ends for each segment they may be considered to be “exactly two cut ends” as “cut” is a product by process term explained in the previous rejections.

    PNG
    media_image1.png
    310
    921
    media_image1.png
    Greyscale


Applicant further argues that Snels segments are continuous and have a folded structure which is in contract to the claimed tube segments which are individual and independent structures. Applicant points to page 2, lines 26-28, of the specification that states the inventive tube segments have advantages over folded or corrugated veneer as the middle layer.
The argument is not found persuasive for previously explained reasons. That is, the claims do not require individual (sperate) tube segments as argued by Applicant but simply requires a plurality of tube segments. The cited section in the specification is not a special definition for the term “segment(s)”. As previously provided, a segment is defined by Dictionary.com as “one of the parts into which something naturally separates or is divided; a division, portion, or section”. Thus, each of the labeled tube segments of Snel may be considered a segment of the intermediate layer as they may be considered a portion/section or distinct segment of the intermediate layer. The claims do not preclude the segments being part of a “continuous” intermediate layer. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145 VI. 
The advantages of the disclosed discrete non-continuous tube segments disclosed in the specification and pointed out at the bottom of page 7 of the arguments over folded corrugated intermediate layers is noted but the claims currently do not preclude such structures and there are no properties or other advantages currently required by the claims. Thus, Snel does not teach away from the claimed invention as the claimed invention does not preclude such a structure.
Applicant argues that Fu teaches polygonal original bamboo and is not cut to form tubular segments or the like but is a closed polygon. Applicant further argues that Fu cannot comprise the tubular segments required by claim 1.
The argument is not found persuasive as Fu is not utilized to teach all the argued limitations with respect to claim but is merely utilized to teaching adjusting the number of edges in a tube segments for wood construction boards to be from 4-8, 8 being an octagonal structure, to provide improved balance between minimizing wood material waste without weakening the strength of the wood. Snel is utilized to teach the argued limitations of claim 1. As to Fu not teaching cut tubular segments, “cut” is a product by process term and the ends of the tube segments of Fu may be considered ends, so Fu does indeed teach octagonal tube segments.
Applicant argues that Snel nor Fu teach the total length is less than 800 mm and the total height is less than 400 mm segment in claim 2.
This argument is not found persuasive as these limitations are optional within claim 2 as the three bullet points of claim 2 are all followed with “or”.
Applicant argues that the formulation of “a row” of tube segments arranged parallel to each other emphasizes the individual, independent structures and contrasts against a continuous integral structure of Snel.
The argument is not found persuasive as Snel teaches a row of tube “segments” per the dictionary definition provided above. The tube “segments” of Snel are clearly placed in a “row” arranged parallel to each other.
Applicant argues that the limitation in claim 7 requiring the row are mechanically connected alternately to the first cover plate and the second cover plate by means of their cut ends is not described by Snel or Fu.
The argument is not found persuasive as the tube segments of Snel are mechanically connected via glue which is line with an example of a mechanical connection provided by Applicant’s specification (See Applicant’s PGpub: par. 0046). The “alternately” connected limitations listed for claim 7 are, like claim 6, optional as each bullet point is proceeded by “or”.
Applicant argues that the sublayer labeling with Snel cannot be equated to the claimed invention.
The argument is not found persuasive as Snel, as explained in the Final Rejection, does teach a sub layer which meets the claimed invention. The claims do not preclude the interpretation of a first sublayer (considered layer (6) of Snel) in the claimed series.
Applicant further argues that the limitation in claim 8 requiring a series of tube segments further precludes a continuous structure such as Snel.
The argument is not found persuasive as the plurality of tube segments of Snel may be considered a series given the definition of segments provided above.
Applicant argues the intermediate folded layer of Snel can not be considered a “plate” but has the shape of the adjacent corrugated folded neighboring layers.
The argument is not found persuasive as the labeled (layer 9) is considered the intermediate plate which is an intermediate layer with a thickness, there is nothing in the claim that precludes the plate from being shaped as it is generally claimed.
Applicant argues that the essential feature of claim 12 was not addressed, in that one sublayer comprises tube segments extending along the direction of the construction element and that a further sublayer comprises tube elements extending along the width of the construction elements.
The argument is not found persuasive, each “essential feature” was addressed in the claim. Applicant simply explains what is meant by the limitations referring to what is shown in Fig. 5; however, Applicant does not specially address the interpretation taken in the last Office action taken. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145 VI. The claims do not preclude the interpretation provided and are broader than what is being alluded to in Applicant’s arguments.
Applicant argues that the essential feature of claim 13 was not addressed. Applicant argues that the claim requires three layers, wherein the outer two layers extend along the length and wherein the inner layer extends along the width.
The argument is not found persuasive, each “essential feature” was addressed in the claim. Applicant simply explains what is meant by the limitations referring to what is shown in Fig. 5; however, Applicant does not specially address the interpretation taken in the last Office action taken. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145 VI. The claims do not preclude the interpretation provided and are broader than what is being alluded to in Applicant’s arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAVIS M FIGG/Primary Examiner, Art Unit 1783